Citation Nr: 1225054	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for lumbosacral strain, degenerative disc disease and spondylosis of the lumbosacral spine, evaluated as 10 percent disabling prior to September 30, 2008 and 20 percent disabling beginning September 30, 2008.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for high blood glucose.

4.  Entitlement to a total disability evaluation based upon individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for lumbosacral strain, degenerative disk disease and spondylosis of the lumbosacral spine, with an evaluation of 10 percent, effective March 5, 2004.

During the pendency of the appeal, the Veteran was granted a 20 percent evaluation for his low back disorder effective from September 30, 2008.  This was not a full grant of the benefit sought on appeal and thus the Veteran's claim for a low back disorder remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The RO is currently developing the Veteran's claim for service connection for a cervical spine disorder.  Nevertheless, in light of the raised issue of TDIU, noted, below, the Board must remand the cervical spine disorder claim as it is inextricably intertwined with the TDIU issue.

In an April 2011 rating decision, the RO, in pertinent part, denied service connection for high (blood) glucose.  The Veteran disagreed with the denial in a statement dated in May 2011.  The RO has not issued the Veteran a statement of the case (SOC) on this issue.

The April 2011 rating decision also denied TDIU.  The Veteran did not file a notice of disagreement (NOD) to this rating decision.  In June 2012, this matter was again raised.

The issues of entitlement to service connection for a cervical spine disorder and high blood glucose, as well as the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Prior to September 30, 2008, the Veteran's low back disability was manifested by forward flexion of the lumbar spine to 106 degrees and a combined range of motion of the thoracolumbar spine of more than 120 degrees; the Veteran had no verified periods of physician prescribed bed rest; there was no favorable or unfavorable ankylosis of the entire thoracolumbar spine; and there were no separately ratable neurological abnormalities.

2.  For the period beginning September 30, 2008 and ending March 12, 2012, the Veteran's low back disability was manifested by forward flexion of the lumbar spine between 59 and 65 degrees; the Veteran had no periods of physician prescribed bed rest; there was no favorable or unfavorable ankylosis of the entire thoracolumbar spine; and there were no separately ratable neurological abnormalities.

3.  During the period beginning March 12, 2012, forward flexion of the thoracolumbar spine was limited to 30 degrees, based on pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's lumbar spine disability were not met prior to September 30, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a rating in excess of 20 percent for the Veteran's lumbar spine disability were not met for the period beginning September 30, 2008 and ending March 11, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2011).

3.  For the period beginning March 12, 2012, the criteria for a higher rating of 40 percent for the Veteran's low back disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a March 2004 pre-rating letter, the RO provided the Veteran with VCAA-compliant notice with regard to establishing service connection for a low back disability.  This claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).
VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  Additionally, the Veteran was provided VA examinations in September 2004, September 2008, November 2009, February 2010 and March 2012, for his low back disability.  There is no evidence or contention that there has been a change in the disability since the last examination in March 2012.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.
The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  
Id.

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Analysis

In the July 2007 rating decision on appeal, the RO granted service connection for lumbosacral strain, degenerative disk disease and spondylosis of the lumbosacral spine, with an evaluation of 10 percent, effective March 5, 2004.  The 10 percent rating was based on private and VA treatment records dated from 1978 to 2004, and the report of a VA examination in September 2004, discussed below.

The Veteran filed a notice of disagreement with the 10 percent rating, and in an October 2008 rating decision, the RO increased the evaluation for the Veteran's service-connected low back disability to 20 percent, effective September 30, 2008.  The Veteran has also appealed the 20 percent rating.
Prior to September 30, 2008

In order for the Veteran to receive a rating in excess of 10 percent under the general rating formula, there must be evidence of forward flexion of the thoracolumbar spine less than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

In a February 1978 statement filed in conjunction with his original claim for service connection, the Veteran reported that he had been treated by a chiropractor in January 1978 for his lower back, but that he discontinued his visits because he could no longer afford the treatment.  He also reported that the chiropractor was the only civilian doctor he had been treated by for his back and spine.

In a March 1987 statement, Dr. JVG indicated that the Veteran had been under his care since January 1978 for lumbar and cervical problems.  In a March 1978 treatment record, Dr. JVG indicated that the Veteran complained of lumbar pain and leg pains.  He diagnosed the Veteran with chronic lumbosacral pain with instability of the ligament structures in and around the lumbar area of the spine.  He also noted that there was a moderate degree of irritation to both sciatic nerves, causing a radicular pain down both legs, and restricted motion on flexion, extension and lateral bending.

During treatment with GS, M.D. from May to July 2001, the Veteran complained of low back and neck pain, which he claimed decreased with bedrest.  He also complained of associated discomfort about his shoulder girdles, numbness in the hand, and generalized discomfort in both lower limbs.  An MRI of the lumbar spine revealed degenerative disc disease.  Physical examinations revealed that there was no sensory loss, motor weakness, pathologic reflex or vascular insufficiency in the upper or lower limbs.  The Veteran also reported at that time that he was not working, that his symptoms were aggravated by his work activities as a mail handler, and that he was not able to resume his usual job-related duties.  

Outpatient treatment records from the VA Medical Center in St. Louis, Missouri dated from September 2000 to March 2001 show that the Veteran complained of chronic, increasing low back pain, with radiation down the left leg.  He was also noted to have mild restriction in flexion in September 2000.

Private treatment records from GP, M.D., at the Center for Pain Management dated from October 2002 to March 2004 show that the Veteran was treated for low back pain and lumbar spondylosis.  The notes also indicate that the Veteran had facet joint injection and radio frequency of his lumbar facets for treatment of his low back pain, with good results.  Physical therapy notes show that in October 2002 and May 2003, he demonstrated flexion of less than 50 percent, which equates to less than 45 degrees, and he was also noted to have decreased range of motion of the lumbar spine in December 2003.  However, May 2003 physical therapy notes also indicate that the Veteran was not giving his full effort during therapy and that he was noncompliant with treatment.

Treatment records from TS, M.D. show that in May 2004, there was decreased flexion and extension of the lumbar spine and X-ray evidence of degenerative disc disease of the lumbar spine.

The Veteran was afforded a VA examination in September 2004, in response to his claim for service connection.  He complained of low back pain, which affected his activities of daily living, in that he was not able to participate in sports and had been unemployed since August 2002.  He also complained of 30-minute to one hour-long flare-ups of back pain, two to three times per week, and numbness and tingling in the lower extremities bilaterally.  He denied any bladder or bowel involvement.  He reported that repetitive motion or bending increased his back pain and decreased his function.  He denied the use of an orthopedic brace or device, and indicated that he used chronic medications to control his low back pain.  He also claimed to have experienced twelve incapacitating episodes in the previous twelve months.

On physical examination, there was normal heel-toe gait and normal squat times one.  Range of motion testing revealed forward flexion to 106 degrees, extension to 21 degrees, right lateral side bending to 24 degrees, left lateral side bending to 26 degrees, and right and left rotation to 35 degrees.  Straight leg raising was negative in both the seated and supine positions.  Deep tendon reflexes were 2+/4+ bilaterally in the knee and ankle.  Motor and sensory examination of the lower extremities was normal bilaterally.  There was no tenderness to palpation or palpable muscle spasm.  The examiner also noted that range of motion was not affected by pain, fatigability, incoordination or lack of endurance on repeated testing.  He was diagnosed with chronic degenerative disc disease and spondylosis of the lumbosacral spine.

An August 2005 MRI of the lumbar spine showed moderate to advanced degenerative disc disease with left L5 nerve root impingement, mild to moderate stenosis, and bilateral foraminal narrowing, left greater than right.

Treatment records from the Center for Interventional Pain Management dated from August 2005 to March 2006 show continued treatment for degenerative disc disease of the spine, with injections and manipulation.

A March 2007 MRI of the lumbar spine showed advanced degenerative endplate changes.

A May 2008 MRI of the lumbar spine continued to show multilevel degenerative disc changes and spondylitic changes.

As noted above, on VA examination in September 2004, the Veteran demonstrated flexion to 106 degrees and extension to 21 degrees.  Private treatment records and VA outpatient treatment records document that the Veteran had reduced range of motion of the lumbar spine; however, these records do not indicate that flexion was reduced to the level necessary for a rating in excess of 10 percent under the general rating formula.  The Board acknowledges that the Veteran demonstrated less than 45 degrees of flexion on two occasions during physical therapy in October 2002 and May 2003.  Nevertheless, the grant of service connection was not effective until March 2004.  Additionally, as it was noted that the Veteran was not putting forth his full effort during therapy, the Board finds that the results of his range of motion testing at that time are questionable.  Furthermore, the record does not reflect sustained limitation of motion to that degree.  The Board finds that the results from objective testing during the September 2004 VA examination are more reliable, and thus more probative.  The Board also notes that during private treatment with TS, M.D. in July 2005, the Veteran was noted to have good range of motion in the lumbar spine.

The Board also notes that although the Veteran reported low back pain that radiated down his lower extremities during this period, there is no objective evidence of any neurological abnormalities.  In this regard, in his March 1978 treatment record, Dr. JVG indicated that there was a moderate degree of irritation to both sciatic nerves causing a radicular pain down both legs.  However, there are no clinical records to support this finding, and the physician did not diagnose a specific neurologic disability.  Furthermore, on physical examination in July 2001, there was no sensory loss, motor weakness, pathologic reflex or vascular insufficiency in the upper or lower limbs.  On VA examination in September 2004, the Veteran complained of numbness and tingling in the lower extremities bilaterally.  However, on physical examination, straight leg raising was negative in both the seated and supine positions, deep tendon reflexes were 2+/4+ bilaterally in the knee and ankle, and motor and sensory examination of the lower extremities was normal bilaterally.  

Treatment records from TS, M.D. show that in May 2004, the Veteran complained of intermittent sciatica of the left leg.  However, the doctor concluded that there was no evidence of radiculopathy.  Private treatment records also show that an October 2005 electrodiagnostic study of the Veteran's lower extremities showed no evidence suggestive of motor neuropathy or radiculopathy.

Furthermore, there was no evidence during this period of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, on VA examination in September 2004, the examiner noted that on physical examination, there was normal heel-toe gait and normal squat times one, and there was no tenderness to palpation or palpable muscle spasm.  He was also noted to have a normal gait during private treatment with TS, M.D. in July 2005.

Accordingly, the Board finds that prior to September 30, 2008, a schedular rating in excess of 10 percent is not warranted under the general rating formula.

On VA examination in September 2004, the Veteran reported that his low back pain affected his activities of daily living, in that he was not able to participate in sports and had been unemployed since August 2002.  He also complained of 30-minute to one hour-long flare-ups of back pain, two to three times per week, and reported that repetitive motion or bending increased his back pain and decreased his function.  He also claimed to have experienced twelve incapacitating episodes in the previous twelve months.  Besides the Veteran's subjective reports, there is no evidence of record of any incapacitating episodes or physician-prescribed bedrest due to the Veteran's low back disability.  Furthermore, the Veteran denied the use of an orthopedic brace or device, and indicated that he only used medications to control his low back pain.  Furthermore, on range of motion testing, he was able to forward flex well beyond the level required for a 20 percent rating, and the examiner noted that range of motion was not affected by pain, fatigability, incoordination or lack of endurance on repeated testing.  In addition, as noted above, private treatment records from GP, M.D. at the Center for Pain Management show that the Veteran had facet joint injection and radio frequency of his lumbar facets for treatment of his low back pain, with good results.  

Accordingly, the Board finds that a higher rating would therefore not be warranted prior to September 30, 2008, on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.  

Period beginning September 30, 2008 and ending March 11, 2012

In order for the Veteran to receive rating in excess of 20 percent under the general rating formula, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, unfavorable or favorable ankylosis of the entire thoracolumbar spine, or separately ratable neurologic disability.  

The Veteran was afforded another VA examination in September 2008.  He complained of chronic daily back pain as opposed to flare-ups, and denied any radiation of pain into the lower extremities.  He reported that his back pain was aggravated by rising from a chair, getting out of a car, bending, lifting, prolonged standing, and weather changes.  He reported that pain was relieved by oral narcotic analgesics, such as hydrocodone and baclofen and rest.  He denied using a back brace, cane, crutches, or any other assistive devices.  He reported that his activities of daily living were affected by his back pain, in that he had difficulty doing chores/cleaning, picking up items off the floor, tying his shoes, putting his socks on, and difficulty with toileting functions.  He did not report any periods of incapacitation prescribed by a physician during the previous year.  The Veteran also reported that his low back disability was the main reason he had retired six years prior.

On physical examination, the Veteran arose normally from a chair and walked with a normal gait, at a normal pace, with no obvious limp.  He mounted and dismounted the examination table independently, with no difficulty.  Deep tendon reflexes were 2/4 at the knees and 1/4 at the right ankle with reinforcement.  A left ankle jerk could not be elicited.  There was normal light touch sensation in both lower extremities.  Seated and supine straight leg raising were negative for radicular pain.  He was able to arise upon his toes and heels and walk with no difficulty or obvious distal motor weakness.  In the standing position, there was some flattening of the lumbar lordotic curve.  He had some moderate spasm in the lower thoracic, upper lumbar paravertebral muscles, but the entire area was nontender upon firm palpation.  

Range of motion revealed flexion to between 59 and 65 degrees, with pain beginning at 40 degrees.  Extension was limited to 15 degrees, with pain at 15 degrees.  The examiner also noted that further repetitive motion testing revealed no further functional impairment due to pain, fatigue, incoordination or instability.  The examiner diagnosed multilevel degenerative disc disease and degenerative arthritis.

The evidence of record does not show that the Veteran demonstrated forward flexion of the thoracolumbar spine to 30 degrees or less during this period.  As noted above, on VA examination in September 2008, he was able to flex to at least 59 degrees, and there was no evidence of ankylosis.  The private treatment records are also negative for any evidence of flexion to 30 degrees or less or ankylosis of the lumbar spine.  In fact, he was noted to have normal range of motion in 2010.  

In addition, there is no evidence of any neurological abnormalities.  In this regard, the Board notes that on VA examination in September 2008, and during private treatment in August 2010, the Veteran denied any radiating pain into his legs.  

Electrophysiological studies conducted in January 2009 revealed evidence of a median entrapment neuropathy at the right and left carpal tunnel, and an ulnar neuropathy at the right and left cubital tunnel.  It was also noted that there may have been an underlying axonal peripheral neuropathy, as evidenced by borderline low radial and sural sensory responses.  

The Veteran was afforded a VA examination for the peripheral nerves in November 2009.  The Veteran reported that occasionally pain radiated into both his lower extremities for a short time, but the examiner noted that he could not obtain a good or accurate history of radiculopathy or neuropathy from him.  On physical examination, the Veteran was able to feel the monofilament on both feet normally and pinprick on both feet normally.  Tendon jerks were normal and symmetrical and knee jerks were present.  The examiner also noted that the findings from the aforementioned January 2009 electrophysiological studies did not relate to the lumbar spine, and did not indicate a finding of radiculopathy.  

During his most recent VA examination in March 2012, muscle strength was 5/5 in the hips, knees, ankles and toes, and there was no muscle atrophy.  Deep tendon reflexes were 2+ in the right knee and 1+ in the left knee, 2+ in both ankles.  Sensory examination was normal for the thighs, knees, ankles, feet and toes.  Straight leg raising was negative on the right and left.  The Veteran denied any radicular pain or any other signs or symptoms due to radiculopathy.  The examiner also noted that there was no evidence of any other neurologic abnormalities.  

Accordingly, the Board finds that from September 30, 2008 to March 11, 2012, a schedular rating in excess of 20 percent is not warranted under the general rating formula.

Private treatment records show that the Veteran continued to complain of chronic low back pain and related functional impairment, including unemployability.  During VA examination in September 2008, he reported that his back pain was aggravated by rising from a chair, getting out of a car, bending, lifting, prolonged standing, and weather changes.  He also reported that his activities of daily living were affected by his back pain, in that he had difficulty doing chores/cleaning, picking up items off the floor, tying his shoes, putting his socks on, and difficulty with toileting functions.  However, he denied using a back brace, cane, crutches, or any other assistive devices, and he reported that his pain was relieved by oral narcotic analgesics, such as hydrocodone and baclofen and rest.  On physical examination, he was able to forward flex to at least 59 degrees, with pain experienced at 40 degrees.  However, the examiner noted that further repetitive motion testing revealed no further functional impairment due to pain, fatigue, incoordination or instability.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  As there was no evidence of additional functional impairment during range of motion testing, due to pain or any other factors, the Board finds that 
from September 30, 2008 to March 11, 2012, a rating in excess of 20 percent is also not warranted on the basis of functional impairment under the provisions of DeLuca.

Period beginning March 12, 2012

The Veteran was afforded his most recent VA examination in March 2012.  The Veteran complained of daily to weekly flare-ups of back pain and spasms.  He reported functional limitations in that bending, stooping and crouching were difficult, as was prolonged standing and walking.  He denied using any assistive devices.  During range of motion testing, he was able to forward flex to 50 degrees; however, pain was noted at 30 degrees.  He demonstrated extension to 20 degrees, with pain noted at 15 degrees.  After three repetitions, flexion was reduced to 45 degrees, and the examiner noted that there was additional limitation of motion following repetitive use and functional loss/impairment, including less movement than normal, weakened movement, excess fatigability, and pain on movement.  The examiner also noted that the Veteran's low back disability impacted his ability to work, in that he was only able to do limited bending and stooping, occasional crouching, and limited light lifting of modest weights.  He was advised to avoid prolonged standing and walking.  

In a February 2012 statement, submitted in May 2012, the Veteran's brother-in-law, with whom he lived, reported that he observed the Veteran sleeping with his clothes on, walking in a slow and deliberate manner, groaning when ambulating from a seated position, and having difficulty brushing his teeth or lifting anything of even minimal weight, all due to back pain.  See February 2012 statement from S.U.  

Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Under the general rating formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less.  Therefore, with consideration of the Deluca factors and the reports of pain at 30 degrees of flexion, in addition to the findings of additional limitation of motion following repetitive use and functional impairment on physical examination, as well as the reports of functional impairment noted in the February 2012 lay statement, the Board concludes that a 40 percent rating is warranted under the general rating formula for disease and injuries of the spine beginning March 12, 2012.  

However, even with consideration of all pertinent disability factors, none of the evidence supports a finding that the Veteran's functional impairment more nearly approximates an evaluation of 50 percent under the general rating formula.  In this regard, the Board notes that the greatest level of severity for the Veteran's low back disability was found on the March 2012 VA examination and at that time, there was no evidence of ankylosis of the spine, in that the Veteran still maintained significant motion of the lumbar spine.  Therefore, a rating in excess of 40 percent is not warranted under the general rating formula.

The Board also finds that higher ratings are not available for any period under the formula for rating intervertebral disc syndrome based on incapacitating episodes, as there is no objective evidence of physician-prescribed bed rest.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this regard, the Board notes that on VA examination in September 2004, the Veteran claimed to have experienced twelve incapacitating episodes in the previous twelve months.  However, notwithstanding the Veteran's reports, the Board finds that there is no evidence of record of any incapacitating episodes with physician-prescribed bedrest due to the Veteran's low back disability.  Furthermore, the Veteran denied experiencing any incapacitating episodes during VA examinations in September 2008 and March 2012.

The Board notes that the aforementioned February 2012 statement was submitted after the case was certified on appeal to the Board, and has not been considered by the RO.  However, as the statement was considered in conjunction with and supports the grant of a 40 percent rating from March 12, 2012, there is no prejudice to the Veteran in the Board considering it.


Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  These rating criteria also take into account the pain, limitation of function and effects on employment reported in the record.  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  Hence, referral for consideration of extraschedular ratings is not warranted.  In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

For the period prior to September 30, 2008, a rating in excess of 10 percent for lumbosacral strain, degenerative disc disease and spondylosis of the lumbosacral spine is denied.

For the period beginning September 30, 2008 and ending March 11, 2012, a rating in excess of 20 percent for lumbosacral strain, degenerative disc disease and spondylosis of the lumbosacral spine is denied.

For the period beginning March 12, 2012, an increased rating of 40 percent for lumbosacral strain, degenerative disc disease and spondylosis of the lumbosacral spine is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Court has held that TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In a recently submitted May 2012 statement, the Veteran reported that he is unable to work due to pain in his lower back and neck spasms.  In light of this newly submitted evidence of unemployability, the Board finds that a VA examination and opinion is warranted to determine what effects the Veteran's service-connected disability has on his ability to work.  If any other disorder is service connected following the completion of the development requested herein, the examination must also consider that disorder or disorders.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

Additionally, the Veteran has raised the issue of entitlement to service connection for a cervical spine disorder.  Since the outcome of this issue could impact the TDIU determination, it is inextricably intertwined therewith and, notwithstanding the RO's efforts to develop this claim, must be remanded to the RO for adjudication thereof.

The April 2011 rating decision denied service connection for high (blood) glucose.  The Veteran filed a NOD in May 2011.  The RO has not issued him a SOC.  The United States Court of Appeals for Veterans Claims has held that where the Board finds a NOD has been submitted from a matter that has not been addressed in a SOC, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, a SOC should be issued to the Veteran and his representative on the issue of entitlement to service connection for high blood glucose.  Only if a timely and adequate substantive appeal is received should this issue be returned to the Board.

3.  Following completion of the development requested in paragraph 1, above, the RO/AMC should appropriately develop and adjudicate the issue of entitlement to service connection for a cervical spine disorder.  Appropriate notice should be sent to the Veteran his representative.

4.  Following completion of the above, the Veteran should be scheduled for a VA examination in order to determine if he is unemployable due to his service-connected disability or disabilities.  

5.  Following completion of the above, the issue of entitlement to TDIU should be adjudicated.  If the claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


